Citation Nr: 1116349	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-30 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1805 or § 1815 for a child born to a Vietnam veteran.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to February 1975.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 determination by the RO in Denver, Colorado.  

The Board notes that the appellant's substantive appeal was timely, but the processing of this document by VA was inexplicably, and inexcusably delayed.  It was first received by the Board in October 2008, forwarded to the Waco RO in April 2009, and then finally received by the Denver RO in November 2010.  


FINDINGS OF FACT

1.  The appellant's father is a veteran, but did not serve in the Republic of Vietnam.  

2.  The appellant's mother is not a veteran, and did not serve in the Republic of Vietnam.  

3.  While evidence of record shows private treatment for ulcerative colitis, the appellant is not shown to suffer from spina bifida or any of the other applicable birth defects.


CONCLUSIONS OF LAW

1.  The criteria for establishing benefits under the provisions of 38 U.S.C.A. § 1805 for a child born with spina bifida have not been met.  38 U.S.C.A. §§ 1802, 1805 (West 2002); 38 C.F.R. § 3.814 (2010).

2.  The criteria for establishing benefits under the provisions of 38 U.S.C.A. § 1815 for a child of a female Vietnam veteran born with covered birth defects have not been met.  38 U.S.C.A. §§ 1811, 1812, 1815 (West 2002 & Supp. 2010); 38 C.F.R. § 3.815 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided the appellant pre-adjudication notice by letters dated in July 2005, August 2005, and November 2005.                                                                           

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Compliance with the duties to notify and assist is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

As explained below, the appellant fails to meet the legal criteria for the benefits she is seeking, and as such, further development of the factual evidence by VA would not substantiate the appellant's claim.  See 38 C.F.R. § 3.159(d).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the duties to notify and assist do not apply.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  

Analysis

In this case, the appellant asserts that her ulcerative colitis resulted from her father's exposure to Agent Orange while he served in Vietnam.

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicle, and Williams syndrome, that are associated with the veteran's exposure to toxic herbicides.  38 U.S.C.A. § 1805(a), 1812, 1815 (West 2002 & Supp. 2010); 38 C.F.R. § 3.814(a), 3.815 (2010).

The term "Vietnam veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, without regard to the characterization of the person's service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1) (2010).

"Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), a claimant must show that the Vietnam veteran who was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 1812, 1815 (West 2002 & Supp. 2010); 38 C.F.R. § 3.815 (2010).

The record reflects that the Veteran, the appellant's father, had active service from April 1970 to February 1975, including service in Thailand for 422 days during the period of service from April 1973 to February 1975.  His DD Form 214 does not reflect any Vietnam service.  In September 2005, the National Personnel Records Center indicated that there was no evidence in the Veteran's file to substantiate any service in Vietnam.  The Board finds that the Veteran did not have service in the Republic of Vietnam during the Vietnam era. 

Evidence of record reflects that the Veteran's service-connected conditions include ichthyosis vulgaris with superimposed eczema, claimed as secondary to herbicide exposure.

In June 2005, the appellant asserted that her father, the Veteran, was exposed to Agent Orange while stationed in Vietnam for 422 days.  She contended that the RO conceded that the Veteran was exposed to herbicides when it granted service connection for his skin disorder.  She also contended that the Veteran was exposed to other dangerous chemicals and emissions when he helped to extinguish a chemical explosion and fire at Grenier Air Force Base, in New Hampshire.

In August 2005, the appellant and her mother submitted a VA Form 21-0304 (Application for Benefits for Certain Children with Disabilities Born of Vietnam and Certain Korea Service Veterans).  She contended that the Veteran had Vietnam service from October 1973 to February 1975.  She noted that her mother had no Vietnam service, that she was born in December 1986, and that her ulcerative colitis was first diagnosed in October 2004.  She also claimed that she had spina bifida and "other residuals."  In an attached document, she contended that ulcerative colitis was a birth defect.

In August 2005, the appellant's mother stated that she had never served in the United States Armed Forces.  She said that the appellant's ulcerative colitis was first manifested in September 2004, in her senior year of high school, and was diagnosed in October 2004.  In September 2005, the appellant's mother stated that when she was pregnant with the appellant, she was admitted to the hospital for premature labor, and a doctor told her he suspected that a spinal abnormality might exist in her unborn child.  She also stated that the appellant had a "noticeable and abnormally pronounced spine" at birth.  She said the appellant had never been treated for a spine disorder.  In subsequent statements, the appellant and her mother essentially asserted that the Veteran had temporary duty missions to Vietnam that were not properly documented in his records.

By a letter dated in September 2005, a private physician, L.H., MD, and nurse, A.H., stated that the appellant was being followed for ulcerative colitis, diagnosed by biopsy in October 2004.  They stated that ulcerative colitis is an inflammatory bowel disease that is a disorder of unknown causes resulting in inflammation of the large intestine.  They added that there are no medical studies linking Agent Orange to the development of ulcerative colitis or inflammatory bowel disease.

The appellant's father is a veteran who had service in the continental United States during his service from 1970 to 1973, and in Thailand from 1973 to 1975.  He had no service in the Republic of Vietnam during either period of active duty.  Thus, VA benefits for the appellant based on the Veteran's alleged Vietnam service are not warranted.  Even if the Veteran had service in Vietnam during the Vietnam era, VA compensation would only be payable to the appellant if she (the appellant) were found to have certain forms of spina bifida.  38 U.S.C.A. §§ 1802, 1805, 1815 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.814, 3.815 (2010).  There is no medical evidence that the appellant has ever been diagnosed with spina bifida.  Moreover, her mother has stated that the appellant has never been treated for a spine disorder.

The Board finds that the appellant is not entitled to compensation under the law or VA regulations.  The record does not reflect any military service (including in particular in the Republic of Vietnam) for the appellant's mother, and thus the appellant does not qualify for a monthly allowance on the basis of other birth defects (as listed above), as she is not the child of a biological mother who is a Vietnam veteran.  38 U.S.C.A. §§ 1811, 1812, 1815 (West 2002 & Supp. 2010); 38 C.F.R. § 3.815 (2010).

While the Board sympathizes with the appellant, the law is dispositive of the issue on appeal and her claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Accordingly, for the reasons set forth above, the appellant is not entitled to benefits under 38 U.S.C.A. § 1805 or 38 U.S.C.A. § 1815.

ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1805 or § 1815 for a child born to a Vietnam veteran is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


